354 F.2d 1006
Robert GRENE, Appellant,v.UNITED STATES of America, Appellee.
No. 21634.
United States Court of Appeals Fifth Circuit.
Jan. 24, 1966, Rehearing Denied March 31, 1966.

Appeal from the United States District Court for the Southern District of Florida; Emett C. Choate, Judge.
Gary P. Eidelstein, Miami Beach, Fla., for appellant.
Samuel S. Jacobson, Jacksonville, Fla., Lloyd G. Bates, Jr., Asst. U.S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, WISDOM, Circuit Judge, and FISHER, district judge.
PER CURIAM.


1
The appellee's motion to supplement the record is granted.


2
A careful reading of the record makes it plain that the trial court committed no error in the matter of providing for the appearance of witnesses at the Government's expense.


3
The record is more than ample to sustain the verdict of guilty.


4
The judgment is affirmed.